Order filed June 21, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00216-CV
                                     ____________

   THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,
GALLAGHER BASSETT SERVICES, INC., AND BELINDA YBARRA, Appellants

                                              V.

                             SUE ANN STINSON, Appellee


                         On Appeal from the 61st District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2005-72953


                           ABATEMENT                  ORDER

       On April 24, 2012, the parties filed a joint motion to cancel oral argument in this
appeal because the case had settled. The motion was granted. On May 24, 2012, the
parties were requested to advise this court of the status of their appeal.
       On May 29, 2012, the parties advised this court they are in the process of preparing
the necessary documents to complete settlement of this case and that upon completion, a
motion to dismiss this appeal will be filed. Accordingly, we issue the following order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.



                                          PER CURIAM